145 Ga. App. 742 (1978)
245 S.E.2d 37
WILSON
v.
THE STATE.
55448.
Court of Appeals of Georgia.
Submitted February 27, 1978.
Decided April 25, 1978.
*743 Michael E. Sullivan, for appellant.
Jeff C. Wayne, District Attorney, Roland H. Stroberg, Assistant District Attorney, for appellee.
BIRDSONG, Judge.
Charles Anthony Wilson entered a plea of not guilty to the offense of burglary, was tried before a jury and following legally correct and appropriate jury instructions, was convicted. He was sentenced to serve 15 years, 10 in confinement and 5 on probation. Wilson filed, through his court-appointed attorney, an appeal to the finding of guilty with a timely notice of appeal. Thereafter, counsel filed a motion to withdraw, stating that he conscientiously believed the appeal to be wholly frivolous.
The Supreme Court held in Bethay v. State, 237 Ga. 625 (229 SE2d 406), that appointed counsel may withdraw from a case on appeal only upon compliance with the rules set out in Anders v. California, 386 U.S. 738 (87 SC 1396, 18 LE2d 493), and those requirements have been met here. As required by Anders and Bethay, supra, we have examined the record and transcript of the hearing to determine whether the appeal is, in fact, frivolous, and we conclude that it is, in view of the total absence of error. Accordingly, counsel is granted permission to withdraw and the appeal is dismissed. Hill v. State, 238 Ga. 564 (233 SE2d 796).
Appeal dismissed. Bell, C. J., and Shulman, J., concur.